                  UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NEW YORK

------------------------------x
                              :
ARTIE JAMES GRAY              :       Civil No. 1:16CV00718 (HBF)
                              :
v.                            :
                              :
NANCY A. BERRYHILL, ACTING    :
COMMISSIONER, SOCIAL SECURITY :
ADMINISTRATION                :
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff Artie James Gray brings this action pursuant to

42 U.S.C. §405(g), seeking review of a final decision of the

Commissioner of Social Security which denied his application for

Supplemental Security Income (“SSI”) under Title XVI of the

Social Security Act, 42 U.S.C. §401 et seq. (“the Act”).

Plaintiff has moved to reverse or remand the case for a

rehearing. The Commissioner has moved to affirm.

    For the reasons set forth below, plaintiff’s Motion for

Judgment on the Pleadings [Doc. #16] is DENIED. Defendant’s

Motion and Motion for Judgment on the Pleadings [Doc. #18] is

GRANTED.

I. ADMINISTRATIVE PROCEEDINGS

    The procedural history of this case is not disputed.

Plaintiff protectively filed an application for SSI on February

6, 2013, alleging disability as of April 1, 2004. [Certified


                                  1
Transcript of the Record, Compiled on December 13, 2016, Doc. #9

(hereinafter “Tr.”) 18, 139-44]. Plaintiff alleged disability

due to: paranoid schizophrenia, back issues, high blood pressure

and diabetes. [Tr. 170]. His SSI claim was denied on August 28,

2013. [Tr. 65-70]. Plaintiff filed a timely request for a

hearing before an Administrative Law Judge (“ALJ”) on October

16, 2013. [Tr. 89-97].

      On August 15, 2016, Administrative Law Judge (“ALJ”) Eric

L. Glazer held a hearing, at which plaintiff appeared with an

attorney and testified. [Tr. 34-64]. On February 9, 2016, the

ALJ found that plaintiff was not disabled, and denied his claim.

[Tr. 15-33]. Plaintiff filed a timely request for review of the

hearing decision on April 4, 2016. [Tr. 12-14]. On July 11,

2016, the Appeals Council denied review, thereby rendering ALJ

Glazer’s decision the final decision of the Commissioner. [Tr.

1-4]. The case is now ripe for review under 42 U.S.C. §405(g).

      Plaintiff, represented by counsel, timely filed this action

for review and moves to reverse and/or remand the Commissioner’s

decision.

II.   STANDARD OF REVIEW

      The review of a social security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

                                 2
the determination is supported by substantial evidence. Balsamo

v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation omitted).

Substantial evidence is evidence that a reasonable mind would

accept as adequate to support a conclusion; it is more than a

“mere scintilla.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). The reviewing court’s responsibility is to ensure

that a claim has been fairly evaluated by the ALJ. Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983) (citation omitted).

    The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.”). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

                                3
    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alteration added) (citation omitted). The ALJ is free to accept

or reject the testimony of any witness, but a “finding that the

witness is not credible must nevertheless be set forth with

sufficient specificity to permit intelligible plenary review of

the record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255,

260-61 (2d Cir. 1988) (citation omitted). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, Civil Action No. 3:13-CV-

00073(JCH), 2014 WL 1304715, at *6 (D. Conn. Mar. 31, 2014)

(internal citations omitted).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (citations and internal quotation marks omitted).

“[W]hether there is substantial evidence supporting the

                                4
appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s

decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d

Cir. 2013)(citations omitted).

III. SSA LEGAL STANDARD

     Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

     To be considered disabled under the Act and therefore

entitled to benefits, Mr. Gray must demonstrate that he is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C.

§423(d)(2)(A); see also 20 C.F.R. §404.1520(c)(requiring that

the impairment “significantly limit[ ] ... physical or mental

ability to do basic work activities” to be considered “severe”).1


1DIB and SSI regulations cited herein are virtually identical.
The parallel SSI regulations are found at 20 C.F.R. §416.901 et
seq., corresponding to the last two digits of the DIB cites
(e.g., 20 C.F.R. §404.1520 corresponds with 20 C.F.R. §416.920).
                                 5
      There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520(a)(4). In the

Second Circuit, the test is described as follows:

      First, the Secretary considers whether the claimant is
      currently engaged in substantial gainful activity. If he
      is not, the Secretary next considers whether the
      claimant has a “severe impairment” which significantly
      limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment,
      the third inquiry is whether, based solely on medical
      evidence, the claimant has an impairment which is listed
      in Appendix 1 of the regulations. If the claimant has
      such an impairment, the Secretary will consider him
      disabled without considering vocational factors such as
      age, education, and work experience; the Secretary
      presumes that a claimant who is afflicted with a “listed”
      impairment is unable to perform substantial gainful
      activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

      Assuming the claimant does not have a listed impairment,
      the fourth inquiry is whether, despite the claimant’s
      severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to


                                  6
the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010) (citing 68 Fed. Reg. 51155 (Aug. 26, 2003)); Poupore

v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam)).

“Residual functional capacity” is what a person is still capable

of doing despite limitations resulting from his physical and

mental impairments. See 20 C.F.R. §§404.1545(a), 416.945(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978) (citation

omitted). “[E]ligibility for benefits is to be determined in

light of the fact that the Social Security Act is a remedial

statute to be broadly construed and liberally applied.” Id.

(citation and internal quotation marks omitted).

IV.   THE ALJ’S DECISION

      Following the above-described five step evaluation process,

ALJ Glazer concluded that plaintiff was not disabled under the

Social Security Act. [Tr. 15-33]. At step one, the ALJ found

                                 7
that plaintiff had not engaged in substantial gainful activity

since February 6, 2013, the application date.2 [Tr. 20].

     At step two, the ALJ found that plaintiff had a cerebral

vascular (“CVA”) accident that is a severe impairment under the

Act and regulations. Id.

     At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of one of the listed impairments in 20 C.F.R. Pt.

404, Subpart P, Appendix 1. [Tr. 23-24]. The ALJ specifically

considered Listings 1.04 (disorders of the spine) and 11.04

(central nervous system vascular accident). [Tr. 23-24].     The

ALJ also conducted a psychiatric review technique and found that

plaintiff had a mild restriction in activities of daily living,

social functioning, and concentration, persistence or pace. [Tr.

22-23]. The ALJ found no episodes of decompensation. [Tr. 23].

     Before moving on to step four, the ALJ found plaintiff had

the RFC

     to perform light work as defined in 20 C.F.R.
     416.967(b) except he can frequently lift and carry,
     push and pull 10 pounds and occasionally lift and
     carry, push and pull 20 pounds. He can sit, stand and
     walk for six hours each in an eight-hour workday. He
     can frequently climb ramps and stairs, and
     occasionally climb ladders and scaffolds. He should
     not perform repetitive stooping, kneeling or
     crouching. He should not handle, sell or prepare

2SSI benefits are not payable for any period prior to the month
after the application is filed. See 42 U.S.C. §1382(c)(7); 20
C.F.R. §§416.335, 416.501.
                                8
     controlled narcotic substances or alcoholic beverages.
     Time off task can be accommodated by normal breaks.
[Tr. 24-26].

     At step four, the ALJ found plaintiff has no past

relevant work. [Tr. 26]. At step five, after considering

plaintiff’s age, education, work experience and RFC, the

ALJ found that jobs existed in significant numbers in the

national economy that plaintiff could perform. [Tr. 26-27].

V.   DISCUSSION

     Plaintiff makes several arguments in support of his

position that the ALJ’s decision should be reversed. The Court

will address these arguments in turn.

     A.   Evaluation of Opinion Evidence

     Plaintiff first argues that the Commissioner erred in not

providing the consultative examiner, Dr. John Schwab, with

plaintiff’s treatment records prior to his consultative

examination and, as a result, his opinion did not support the

ALJ’s step two and RFC findings.3 [Doc. #16 at 15-20]. Second,

plaintiff contends that the Commissioner erred in not paying for

any tests related to plaintiff’s diabetes, cardiac problems,

cerebral accident, or back pain. Last, plaintiff argues that the

ALJ’s step two and RFC determination cannot be upheld because



3Dr. John Schwab performed a consultative internal medical
examination on August 27, 2013. [Tr. 428-31].


                                9
Dr. Schwab provided the only medical opinion of record.

    In considering the opinion evidence, the ALJ assigned

“great weight” to the August 27, 2013, opinion of consultative

psychiatric examiner Dr. Susan Santarpaia, [Tr. 424-27]; the

August 27, 2013, opinion of consultative internal medical

examiner Dr. John Schwab, [Tr. 428-31]; and the August 29, 2013,

opinion by DDS physician Dr. Martha Totin. [Tr. 66-77]. The ALJ

found that all three opinions were consistent with the medical

evidence of record. [Tr. 26]. Dr. Schwab’s opinion is the only

opinion with which plaintiff takes issue, despite the fact Dr.

Santarpaia also relied on plaintiff’s self-report and was not

provided with medical records prior to rendering an opinion.

[Tr. 424-27]. On the other hand, non-examining DDS physician Dr.

Totin was provided with medical records prior to rendering her

opinion. [Tr. 66-77].

    As to the first point of argument, defendant correctly

states that “there is no clear regulatory requirement that a

consultative examiner must be provided a plaintiff’s medical

records.” [Doc. #17-1 at 17 (citing 20 C.F.R §416.919n(c);

Johnson v. Colvin, No. 13-CV-3745(KAM), 2015 WL 6738900, at *14-

15 (E.D.N.Y Nov. 4, 2015), aff'd sub nom. Johnson v. Comm'r of

Soc. Sec., 669 F. App'x 580 (2d Cir. 2016) (finding that 20

C.F.R. §416.917 and 20 C.F.R.§404.1517 did “not amount to a

requirement that every consulting physician be provided with all

                               10
of a claimant’s medical records and history (much less a

requirement that the physician report that she viewed every, or

any, document in the record).”); see Genovese v. Astrue, No. 11–

CV–02054 (KAM), 2012 WL 4960355, at *18 (E.D.N.Y. Oct. 17, 2012)

(“The SSA's statement that an examiner must be given ‘necessary

background information about [a claimant's] condition,’ 20

C.F.R. §§ 404.1517, 416.917, does not mandate that ‘the examiner

must be provided with plaintiff's medical records,’ as plaintiff

asserts it does.”). Plaintiff fails to cite any applicable law

in support of his argument.

     Despite making two related statements that the Commissioner

failed to pay for “any tests” and/or “lab results”,4 plaintiff

did not further develop this argument or cite statutory or

regulatory authority to support it. The Court construes these

statements/arguments as contesting the weight the ALJ assigned

to Dr. Schwab’s opinion and will address this contention below.

     “It is well-settled that a consulting [] examiner's opinion

may be given great weight and may constitute substantial

evidence to support a decision.” Colbert v. Comm'r of Soc. Sec.,

313 F. Supp. 3d 562, 577 (S.D.N.Y. 2018) (citing Diaz v.




4Plaintiff’s argument consists of these two statements,“[n]or did
the Commissioner pay for any tests as it related to Mr. Gray’s
diabetes, cardiac problems, cerebral accident, or back pain”
[doc. #16-1 at 15], and “[n]or did Dr. Schwab conduct any tests
or request any lab results,” [Doc. #16-1 at 16].
                               11
Shalala, 59 F.3d 307, 315 (2d Cir. 1995) (finding no error in

ALJ's reliance on “[t]he opinions of three examining physicians,

plaintiff's own testimony, and [certain] medical tests”); accord

Rosier v. Colvin, 586 F. App'x 756, 758 (2d Cir. 2014) (summary

order) (consultative examiner's opinion constitutes substantial

evidence supporting ALJ's decision to accord little weight to

treating source); Monroe v. Comm'r of Soc. Sec., 2016 WL

7971330, at *8 (N.D.N.Y. Dec. 29, 2016) (“[T]he Second Circuit

has made it clear that the opinions of State agency medical

consultants ... may constitute substantial evidence to support

an ALJ's RFC determination.”); Mayor v. Colvin, 2015 WL 9166119,

at *18 (S.D.N.Y. Dec. 17, 2015) (“It is well-settled that a

consulting physician's opinion can constitute substantial

evidence supporting an ALJ's conclusions”) (citing cases)).

    Further, an ALJ has the responsibility to determine a

claimant’s RFC based on all the evidence of record. 20 C.F.R.

§§416.945(a), 416.946(c). A plaintiff’s RFC is “the most [he]

can still do despite [his] limitations.” 20 C.F.R.

§§404.1545(a)(1), 416.945(a)(1). Although “[t]he RFC

determination is reserved for the commissioner...an ALJ’s RFC

assessment is a medical determination that must be based on

probative evidence of record.... Accordingly, an ALJ may not

substitute his own judgment for competent medical opinion.”

Walker v. Astrue, No. 1:08CV00828(RJA)(JJM), 2010 WL 2629832, at

                               12
*6 (W.D.N.Y. June 11, 2010)(quoting Lewis v. Comm’r of Soc.

Sec., No. 6:00CV1225(GLS), 2005 WL 1899, at *3 (N.D.N.Y. Aug. 2,

2005)(internal citations omitted)). Nevertheless, plaintiff has

the burden to demonstrate functional limitations that would

preclude any substantial gainful activity. See 20 C.F.R.

§416.945(a)(3) (“In general, you are responsible for providing

the evidence we will use to make a finding about your residual

functional capacity.”) 42 U.S.C. §423(d)(5)(A)(“An individual

shall not be considered to be under a disability unless he

furnishes such medical and other evidence of the existence

thereof as the Commissioner of Social Security may require.”).

“A lack of supporting evidence on a matter where the claimant

bears the burden of proof, particularly when coupled with other

inconsistent record evidence, can constitute substantial

evidence supporting a denial of benefits.” Reynolds v. Colvin,

570 F. App'x 45, 47 (2d Cir. 2014).

    The Court has painstakingly reviewed the record and finds

that there is no error in the ALJ’s decision to give “great

weight” to the consultative evaluation of Dr. Schwab. There is

significant evidence to support the ALJ’s assessment that the

opinion is “consistent with the medical evidence of record”.

[Tr. 26]. Importantly, the substantial evidence supports the

ALJ’s RFC finding.



                               13
     Treatment notes show that while plaintiff had some limited

range of motion of his spine, his gait was normal; he had full

strength and full range of motion of his upper and lower

extremities; he had no trouble bathing, dressing, grooming, or

toileting, ambulates without assistive devices, experienced

“moderate” pain and was neurologically intact. Symptoms of

limited range of motion and moderate pain were periodic and

transient. [Tr. 260, 264, 271, 277, 470, 489, 550, 634, 638-39,

641-42, 644-45, 647-48, 650-51, 653, 661, 666, 671, 679, 684,

692, 771, 775, 777, 781, 783, 787, 788, 797, 799, 804-05, 826-

27, 835, 839-40, 845, 855-56, 859-61, 865-66, 868, 872-73, 876-

77, 879, 884-85, 889-90, 892, 896-97, 899, 908, 919, 922, 927,

929-30, 935-36, 938].5

     Although plaintiff experienced weakness and various

symptoms following an April 2013 cerebrovascular accident (CVA),

shortly thereafter his condition stabilized and his symptoms

improved without lasting deficits. The medical evidence shows




5Importantly, the only electronic imagining of plaintiff’s spine,
dated December 2014 (x-ray) and February 2015, (MRI), and
treatment with the New York Spine and Wellness Center post-date
the CE performed by Dr. Schwab in August 2013. [Tr. 663, 668,
659-89]. Moreover, records from the New York Spine and Wellness
Center indicate that plaintiff reported he got temporary relief
from an epidural steroid injection in March 2015 and
“significant relief” “75% of pain relief” from a left
tranforaminal epidural steroid injection in May 2015. [Tr. 674-
75; 686, 689]. The last treatment record from New York Spine and
Wellness Center is dated June 29, 2015. [Tr. 689].
                               14
that plaintiff was otherwise neurologically intact, had full

range of motion, and full strength in his extremities. [Tr. 284-

87, 354, 366-69 (discharge summary), 406, 422, 430, 446, 456,

807, 816, 823, 835, 840, 856, 861, 868, 873, 879, 885, 892, 899,

908, 920, 924, 930, 938]. Similarly, the ALJ did not solely rely

on CE Dr. Schwab’s opinion in his evaluation of the medical

evidence associated with plaintiff’s asthma, hypertension,

diabetes or mental health treatment. [Tr. 20-26]. Importantly,

plaintiff has cited no evidence of record that the ALJ failed to

consider in rendering his RFC assessment. It is clear from a

review of the ALJ’s opinion that he considered the entire record

in assessing plaintiff’s RFC.

    Accordingly, the Court finds that the ALJ did not err in

assigning “great weight” to the consultative evaluation of Dr.

Schwab’s opinion and finding that his opinion is consistent with

the medical evidence of record. [Tr. 26]. The Court further

finds that the ALJ’s RFC is supported by substantial evidence of

record.


    B.    Evaluation of Pain and Other Symptoms

    Plaintiff next argues that the ALJ erred in failing to

properly analyze his subjective allegations of pain and other

symptoms. The Court disagrees.

    The ALJ is required to assess the credibility of a

plaintiff’s subjective complaints in a two-step process. See

                                 15
generally 20 C.F.R. §§404.1529, 416.929. First, the ALJ must

determine whether the record demonstrates that the plaintiff

possesses a medically determinable impairment that could

reasonably be expected to produce the alleged symptoms. See 20

C.F.R. §§404.1529(b), 416.929(b). Second, the ALJ must assess

the credibility of the plaintiff’s complaints regarding the

intensity, persistence, or functionally limiting effects of the

symptoms. See 20 C.F.R. §§ 404.1529(c), 416.929(c). To do this,

the ALJ must determine if objective evidence alone supports the

plaintiff’s complaints; if not, the ALJ must consider other

factors described in 20 C.F.R. §§ 404.1529(c) and 416.929(c).

See Skillman v. Astrue, No. 08CV6481, 2010 WL 2541279, at *6

(W.D.N.Y. June 18, 2010). These factors include: “(1) the

claimant’s daily activities; (2) the location, duration,

frequency and intensity of the claimant’s pain; (3) any

precipitating or aggravating factors; and (4) the type, dosage,

effectiveness, and side effects of any medication taken by

claimant to alleviate the pain.” Id. (citations omitted).

    “Symptoms cannot always be measured objectively through

clinical or laboratory diagnostic techniques. However, objective

medical evidence is a useful indicator to help make reasonable

conclusions about the intensity and persistence of symptoms,

including the effects those symptoms may have on the ability to



                               16
perform work-related activities for an adult ....” Social

Security Ruling (“SSR”) 16-3P, at *5 (S.S.A. Oct. 25, 2017).

     Furthermore, an ALJ’s decision “must contain specific

reasons for the weight given to the individual's symptoms, be

consistent with and supported by the evidence, and be clearly

articulated so the individual and any subsequent reviewer can

assess how the adjudicator evaluated the individual's symptoms”

Id. at *10. “Put another way, an ALJ must assess subjective

evidence in light of objective medical facts and diagnoses.”

Williams, 859 F.2d at 261 (2d Cir. 1988); Kessler v. Colvin, 48

F. Supp. 3d 578, 594 (S.D.N.Y. 2014)(“In assessing a claimant's

credibility, the ALJ must consider all of the evidence in the

record and give specific reasons for the weight accorded to the

claimant's testimony.”)(citing Lugo v. Apfel, 20 F. Supp. 2d

662, 663 (S.D.N.Y. 1998)).

    Here, ALJ Glazer concluded that Gray’s combination of

impairments could reasonably be expected to produce his alleged

symptoms, but that his statements concerning the intensity,

persistence, and limiting effects of his symptoms were not

entirely credible in light of the treatment records and his own

hearing testimony. [Tr. 24-25]. The ALJ provided a thorough

discussion of the basis for his assessment of plaintiff’s

complaints of pain and other symptoms. [Tr. 21-26] After

summarizing plaintiff’s testimony, the ALJ reviewed the

                               17
objective evidence of record, finding that the record did not

support the plaintiff’s claims that his chronic pain and other

medical impairments produced the functional limitations he

claimed. [Tr. 21-26].

    The ALJ properly noted that plaintiff recovered well from a

2013 CVA and there were no recurring symptoms or events. [Tr.

22-25]. Further, the ALJ correctly noted that plaintiff’s

activities of daily living, social functioning and

concentration, persistence and pace were mildly limited. The ALJ

noted that Gray was able to shop, use public transportation,

cook, and walk four blocks daily; he was able to dress, bathe

and groom independently and manage his own money; his attention

and concentration were intact and he was able to perform one and

two step mathematical calculations and serial subtractions. [Tr.

22, 177-81, 194, 196-97, 426, 429]. Plaintiff’s ability to

perform these activities is inconsistent with his allegations of

total disability.

    Treatment records from Urban Family Medical Practice

consistently note that plaintiff reported moderate back pain

when his back was symptomatic [Tr. 731, 737, 742, 748, 759, 797,

804, 826, 859, 865, 876, 889]. When back pain was present,

treatment notes state that plaintiff had “no trouble with

bathing, communicating, dressing, eating, grooming or toileting”

and he “denie[d] associated bladder dysfunction, bowel

                               18
dysfunction, giving out and weight loss.” Id. Moreover,

plaintiff’s complaints of back pain were not constant; the

majority of treatment notes reflected that plaintiff’s treating

physicians noted no complaints of back pain. [Tr. 258, 727, 754,

764, 769, 774, 780, 786, 791, 813, 821, 833, 838, 844, 849, 854,

871, 883, 905, 918, 921]. According to his treatment records,

plaintiff did not use an assistive device to ambulate, and was

not prescribed one by his physicians. Finally, plaintiff began

treating at New York Spine and Wellness Center in December 2014,

[Tr. 659 (12/10/14), Tr. 664 (2/11/15), Tr. 669 (3/12/15), Tr.

676 (4/20/15), Tr. 681 (5/18/15), Tr. 689 (6/29/15)], and

responded to conservative treatment. [Tr. 676 (reporting “about

3-4 days of improvement, particularly with regards to his lower

back” after a caudal epidural steroid injection); Tr. 681 (“His

pain is improved from a caudal ESI, particularly his back” and

reported “good benefit” using Hydrocodone and Soma); Tr.689

(“reporting significant relief of his left leg pain following

[transforaminal epidural] injection.” “75% of pain relief was

provided, which is ongoing.”)].

    Defendant accurately points out that “[p]laintiff’s

credibility was also undermined by his failure to follow

prescribed treatment for his diabetes and hypertension.” [Doc.

17-1 at 22 (citing Tr. 269, 386, 444, 454, 511, 774, 783, 797,

833, 838, 854, 865, 871)]. Treatment records from Urban Family

                                  19
Practice “strongly urged” plaintiff to be compliant with taking

his hypertensive and diabetes medication and watch his diet or

he is at risk of a stroke. [Tr. 261-62, 267, 272-73, 388-89,

447-48, 457, 511, 783-84, 801, 868-69, 871]. Plaintiff

consistently denied any side effects from his medications and

when he was compliant with his treatment regimen, his condition

improved. [Tr. 21, 258, 269, 275, 444, 454, 780, 791, 804, 813,

821, 826, 833, 838, 849, 854, 859, 865, 871, 876, 889, 896, 899-

902, 905, 921, 927, 935, 938-40]; see Stackhouse v. Berryhill,

1:17-CV-00315-MAT, 2018 WL 4292155, at *2 (W.D.N.Y. Sept. 10,

2018)(“An ALJ is permitted to consider[] a claimant’s failure to

seek treatment for alleged disabilities when assessing

credibility” so long as the ALJ considers any explanations

offered by the claimant that would explain why treatment was

infrequent or irregular). Similarly, plaintiff’s back pain

improved with medication and treatment with epidural injections.

[Tr. 676 (reporting “about 3-4 days of improvement, particularly

with regards to his lower back” after a caudal epidural steroid

injection); Tr. 681 (“His pain is improved from a caudal ESI,

particularly his back” and reported “good benefit” using

Hydrocodone and Soma); Tr. 689 (“reporting significant relief of

his left leg pain following [transforaminal epidural]

injection.” “75% of pain relief was provided, which is

ongoing.”)]; see Campbell v. Comm’r, 465 F. App’x 4, 2012 WL

                               20
29321, at *3 (2d Cir. Jan. 6, 2012)(noting that when claimant

experienced a seizure, “it was often caused by his failure to

take his medication.”). Plaintiff also testified that his mental

health symptoms improved with medication and when he abstained

from drinking alcohol. [Tr. 51-52]. Here, plaintiff offered no

reason for his failure to consistently take medications as

prescribed or follow his physician’s treatment plan. “When a

claimant fails to take medication as prescribed without good

reason, his or her credibility is undermined.” Hicks v. Astrue,

No. 09-CV-1071S, 2011 WL 3273141, at *4 (W.D.N.Y. July 29,

2011); Dennis v. Berryhill, 6:16-cv-6750(MAT), 2018 WL 488942,

at *7 (W.D.N.Y. Jan. 19, 2018) (finding “it was proper for the

ALJ to consider plaintiff’s failure to follow his providers’

treatment recommendations in assessing his credibility.”); see

Snitzer v. Astrue, No. 09-CV-2705 CBA, 2011 WL 1322274, at *10

(E.D.N.Y. Mar. 31, 2011) (“[Claimant] offered no persuasive

reason for his failure to seek treatment, such as his inability

to pay or the fact that he had previously sought treatment and

found it unhelpful.”).

    The ALJ identified a number of specific reasons for his

credibility determination, which are supported by substantial

evidence in the record, and the Court will not second-guess his

decision. See Stanton v. Astrue, 370 F. App’x. 231, 234 (2d Cir.

2010) (“It is the function of the Commissioner, not the

                               21
reviewing courts, to resolve evidentiary conflicts and to

appraise the credibility of witnesses, including the

claimant.”). Moreover, the ALJ had the opportunity to personally

observe plaintiff and her testimony, something the Court cannot

do. Stackhouse, 2018 WL 4292155, at *2 (“Because the ALJ has the

benefit of directly observing a claimant’s demeanor and other

indicia of credibility, his decision to discredit subjective

testimony is entitled to deference and may not be disturbed on

review if his disability determination is supported by

substantial evidence.”)(quoting Hargave v. Colvin, No. 12-CV-

6308(MAT), 2014 WL 3572427, at *5 (W.D.N.Y. July 21, 2014)).

      Accordingly, the Court finds no error in the ALJ’s

assessment of plaintiff’s credibility.

VI.   CONCLUSION

      For the reasons stated, plaintiff’s Motion for Judgment on

the Pleadings [Doc. #16] is DENIED. Defendant’s Motion for

Judgment on the Pleadings [Doc. #17] is GRANTED.

      Plaintiff’s Complaint [Doc. #1] is DISMISSED with

PREJUDICE. The Clerk of the Court is directed to enter judgment

and close this case.

      This is not a Recommended Ruling.   The parties consented to

proceed before a United States Magistrate Judge [doc. #20] on

September 25, 2018, with appeal to the Court of Appeals.    Fed.



                                22
R. Civ. P. 73(b)-(c).

    SO ORDERED at Bridgeport, Connecticut this 2nd day of

November 2018.

                             ______/s/___________________
                             HOLLY B. FITZSIMMONS
                             UNITED STATES MAGISTRATE JUDGE




                              23
